Citation Nr: 0410217	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for 
diabetes mellitus, based on an initial award.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION


The veteran served on active duty from October 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for diabetes 
mellitus, assigning a 20 percent disability rating, effective 
September 2001.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.

2.  The veteran's service connected dDiabetes mellitus is 
manifested by numbness in his the feet and legs and the veteran 
requires a restricted diet and oral hypoglycemic insulin, 
resulting in a continued disability rating of 20 percent.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 
20 percent for diabetes mellitus, based on an initial award, has 
have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.40, 4.41, 4.42, 4.45, 4.56, 4.71a, 
Diagnostic Code 7913  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) ), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA with respect to the duty to 
assist; the duty to obtain medical opinion(s) where necessary; and 
it also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  However, in cases where a new issue is raised in the 
notice of disagreement, such as in this case where the veteran has 
appealed the assigned rating for his diabetes mellitus, no further 
VCAA notice is required.  

Accordingly, because section 5103(a) notice is required only upon 
receipt of a complete or substantially complete application, and, 
as in the situations described above, a new issue raised in an NOD 
is not generally considered an application for benefits, section 
5103(a) notice is not required upon receipt of an NOD raising a 
new issue.   VAOPGCPREC 8-2003, December 2003.

A recent decision of United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after", the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  38 U.S.C. §§ 
5100, 5103(a).  


In this case, the veteran's application for service connection was 
received in September 2002.  By correspondence, dated in November 
2002, the RO informed the veteran of the requirements of VCAA.  In 
January 2003, the RO granted the veteran's claim for entitlement 
to service connection for diabetes mellitus, effective in 
September 2001, assigning a 20 percent disability rating.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his claim, 
and notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as being 
available, but absent from the record, the Board finds that any 
failure on the part of VA to further notify the veteran of what 
evidence would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).

Law and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.  

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

Where the question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7913, a 20 percent disability rating for 
diabetes mellitus is assigned where insulin and a restricted diet 
are required; or, oral hypoglycemic agent and a restricted diet is 
required.  

A 40 percent disability rating is assigned where insulin, a 
restricted diet and regulation of activities are required.  

A 60 percent disability for diabetes mellitus is warranted where 
insulin, a restricted diet and regulation of activities are 
required; where the veteran experiences episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care provider; 
plus complications that would not be compensable if separately 
evaluated.  

A 100 percent disability rating for diabetes mellitus will be 
assigned where the veteran requires more than one daily injection 
of insulin, a restricted diet and regulation of activities 
(avoidance of strenuous occupational and recreational activities), 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to a 
diabetic care provider; plus either progressive loss of weight and 
strength, or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).

Factual Background

In January 2003 the RO granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating, effective 
September 2001.  The veteran claims entitlement to a disability 
rating in excessdisagreed with the assignment of 20 percent for 
diabetes mellitus, based on an initial award.  Associated with the 
claims file are service medical records, treatment reports from a 
VAMC in Durham, North Carolina, VA examination reports and non-VA 
medical reports.  

A review of the records, reveals that the veteran was diagnosed 
with diabetes mellitus, Type II in 1986.  At the time, he was 
insulin dependent.  

VA outpatient treatment records dated from April 2001 have been 
associated with the claims folder.  In April 2001, an outpatient 
record noted the veteran was non-insulin dependent.  Additional 
outpatient through 2001 and 2002 report essentially the same 
information until October 2002, when neuropathic changes were 
observed due to an uncontrolled diet.  

On VA examination dated in February 2003, the veteran's subjective 
complaints included mild ketoacidosis.  He related to the examiner 
that he experienced numbness, for some years, in his feet; 
required oral hypoglycemic insulinmedication; and regularly 
visited a diabetic provider.  At the time of the examination the 
veteran had not had any recent hospitalizations, his diet included 
a decreased carbohydrate intake and he did not experience any 
restrictions in his activities.  The veteran's account of 
cardiovascular problems was somewhat vague.  The examiner reported 
that the veteran was on a decreased carbohydrate diet, and that 
there were no restrictions of activities due to the diabetes 
mellitus. 

On VA examination dated in July 2003, the veteran's subjective 
complains complaints include having to be on a restricted diet, 
visual problems and numbness in his feet and legs. He requireds  
oral hypoglycemic insulinoral medication for the diabetes and 
visits visited his diabetic provider every two months.  The 
examiner noted that the veteran was on an American Diabetic 
Association diet, and that there were no restrictions of 
activities.  The examiner's objective finding include decreased 
sensation to light tough and painful stimuli below both of the 
veteran's knees.  The examiner did not note any restriction in 
activities.

Analysis

The veteran's disability is currently evaluated as 20 percent 
disabling.  An assignment of a higher rating of 40 percent is 
warranted where the veteran requires insulin, a restricted diet 
and regulation of activities.  Under the circumstances discussed 
below, the Board finds that no more than a 20 percent disability 
rating is warranted for diabetes mellitus.

Upon reviewing the medical evidence of record, it is apparent that 
the veteran requires does not require insulin, but is able to 
stabilize the diabetes using oral medications and has a restricted 
diet; however, there is no evidence indicating that his activities 
are regulated.

As a matter of fact, during VA examinations conducted in February 
and July 2003, the physician clearly opined that there is no 
restriction in the veteran's activities.  Likewise, while tThe 
medical evidence of record indicates that the veteran's does not 
requires the use of insulin and but is on a restricted diet, there 
is no evidence in the treatment reports of record, or in the VA 
examination dated in February 2003 indicating a restriction in 
activities.  Furthermore, the veteran has not alleged 
hospitalizations in the past years to reevaluate or stabilize the 
diabetes, nor is there evidence of any episodes hypoglycemia or 
ketoacidosis. 

Therefore, having reviewed all of the medical evidence since the 
grant of service connection and in the absence of more significant 
clinical findings as to indicate evidence of restrictions in the 
veteran's activities, the Board must deny the veteran's claim.


ORDER

The veteran's claim for entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus, based on an initial 
award, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



